Title: Joshua Johnson to John Quincy Adams, 1 December 1798
From: Johnson, Joshua
To: Adams, John Quincy


          
            Dear Sir
            Geo. Town 1 December 1798.
          
          The only Letter I have receved from you since my arrival in this Country is dated the 11 October 1797 nor have I wrote you before waiting the arrangement of my affairs, that the Subject of my Letter might be more pleaseing to us both, this is however not compleated, still I have the pleasure of telling you that I have suceeded in getting my late Partners into an Arbitration & which will be finished before the 1 February, soon after which I hope to have my Property delivered up into my own hands & should the British Goverment

restore me that which they have so cruelly detained from me, I will soon get rid of Mr. Delius & every other who has a Just claim on me, and after which, from all that I can as yet see, I shall not be short in value to what I have told you, there will be for my Children, I will say nothing more to you at present on my affairs, more than that they are in the hands of Mr. Cranch your Relation who I am shure will be assiduous in Collecting them— Mrs. Johnson has receved from our Dear Child several Letters, from which we are informed that She has been extreamly Ill and unfortunate. the Prayers of her Sincerly affectionate Parents are rendered up to Heaven for her Speedy restoration to Health & that you both may be blest to the utmost extent of your wishes; a few Lines from you every now and then will be taken kind, if it only says how your Healths are—
          Your informations being diret from the Fountainhead is far superior to any that I can give you, I shall therefore confine myself meerly in telling you that the Seat of Goverment has not progrest as I expected to have found it, what it will do when Congress comes here I cannot say but even then I am not sanguine & as a proof of it I have not made any addition to the property I formerly held in it, tho I could have done it on good terms.
          In respect to Family matters, your Dear Mother has long been indisposed & at one time so much so that we were much alarmed but by Letters Mrs. Johnson has Just recieved from her we are much releaved on her account, your Father is at Philadelphia & I hear pretty well. my little Woman & all the Girls are pretty well, Tom is better but he mends slowly & it remains very uncertain whether he will ever regain perfect Health again—
          May every Blessing attend you & my Dearest Louisa to whom tender the Affectionate Love of her Mother Sisters Brother & Father accept the same yourself from each & believe me truly & sincerely my, / Dear Sir / Your Affectionate
          
            Joshua Johnson
          
        